Case 4:21-cv-01882 Document 1-7 Filed on 06/09/21 in TXSD Page 1 of 8

Exhibit F
Case 4:21-cv-01882 Document 1-7 Filed on 06/09/21 in TXSD Page 2 of 8

Texan Dogs LLC Business Plan

Executive Summary:
Given current conditions in India, ARK Logistics has decided to venture into another industry

aboard in order to maintain growth. ARK Logistics and ZAAS Investments LLC have entered into
agreement to develop and operate Weinerschnitzel franchises in the Houston area under the
US entity, Texan Dogs LLC. The first location has been identified for Bay City, TX. We are under
negotiations with the landlord for a build-to-suite at 2320 7" Street, Bay City, TX 77414. The
first location will have between 12-15 total full-time employees. The second location is
currently being explored and will be determined based on performance of the first location.
The team consists of Faiz Makani as CEO, Zaheed Umatiya as CFO, Ajaz Punjani as COO, and

Shelina Jamani as General Manager.

Our Team:
Our team consists of four partners who bring various attributes needed to succeed in the

industry:

Faiz Makani/ARK Logistics USA — Faiz Makani will act as CEO. He has in depth knowledge of
distribution and human resource. He has experience overseeing a team of 10 to 15 employees.
His degree from University of Mumbai in Business Commerce with a strong understanding of
management and HR. In addition, he has experience in the restaurant industry. In order to help
prepare him for ARK’s expansion to the USA, Faiz interned as an assistant to the head manager
for Monis Restaurant that had a capacity of 250 — 350 guests. He developed a strong
understanding for the business from the ground up. ARK hopes to expand its portfolio by
diversifying in USA by investing in Wienerschnitzel.

Zaheed Umatiya — Zaheed Umatiya will act as CFO. His responsibilities will be to manage the
finances of the business to ensure all books are kept accurate. Zaheed has a background in
finance from Vanderbilt University and hold an MBA from University of Houston’s Bauer College
for Business. Zaheed has been in multiple franchises in the hospitality and food industry and his
insight will be great for future growth. Furthermore, he has gained experience with
Weinerschnitzel as a franchisee with another group and is looking to expand his portfolio.

Ajaz Punjani — Ajaz Punjani will act as COO and help with Operations at the Bay City location. He
holds a degree from Osmania University and has been in various business ventures over his 20
years. He is currently a franchisee with Weinerschintzel, TCBY, and Little Caesars Pizza. His
primary job duties will be to handle all construction matters and help launch the restaurant

during the grand opening.

Shelina Jamani — Shelina Jamani will act as GM and lead the operations at the Bay City location
until our second location is ready. Shelina has experience with several businesses over her
Case 4:21-cv-01882 Document 1-7 Filed on 06/09/21 in TXSD Page 3 of 8

career and possess the managerial skills need to lead a group of leaders. She will lead the
training department and help secure quality candidates to operate the restaurants.

Why Weinerschnitzel:
Weinerschnitzel is the largest hot dog franchise in America with over 300 locations nationwide.

We feel our target of industrial rural areas fits the target demographic and provides a niche fast
food option that is unique with an established reputation. Furthermore, the operations of the
restaurant are attractive given the simplicity of the recipes. Weinerschnitzel only provides three
core products, hot dogs, fries, and sandwiches. All other offerings are variations from the core,
which make it easy to provide consistent customer experience. From the financial perspective,
the food cost for Weinerschnitzel is much lower than a typical pizza or hamburger
establishment. This provides us more room to pay higher wages as food cost is minimal.

Strategy/Growth Plan:
Our plan is organically grow multiple locations within 5 years. The first location has been

identified for Bay City, TX. The second location is currently on hold till the Bay City location
starts construction and operations have settled down. Given our past experiences with new
QSR concepts, the store will take approximately 6-8 months to settle down after the grand

opening.

ARK Logistics USA will be the largest shareholder followed by ZAAS Investments, LLC. ARK
Logistics USA is 100% owned a foreign based company, ARK Logistics India. The company has
sent, Faiz Makani, to lead operations in their new venture in the United States. ZAAS
Investments is the remaining shareholder for Texan Dogs, LLC. ZAAS investments, LLC is a Texas

based company owned equally by Zaheed Umatiya and Ajaz Punjani.

 

Ownership Structure for Texan Degs LLC
ARK Logistics USA, 54.00%
2445 Invest ments 49.00%,

100.00%,

 

 
Case 4:21-cv-01882 Document 1-7 Filed on 06/09/21 in TXSD Page 4 of 8

Site 1 Analysis: Bay City, TX

Franchise Details:

We are currently under final negotiations with Galardi Group to secure one franchise site for
Bay City, TX. The franchise agreement will be a 10 year agreement. As soon as a franchise
agreement is signed a copy will be provided to all parties that need to review.

Location:

The city is located in Matagorda county. The town economy is dependent on three major
industries, oil/gas, farming, and marine. The population of Bay City, TX is 48.7% Hispanic or
Latino, 33.8% White Alone, and 15.3% Black or African American Alone. 17% of the people in
Bay City, TX speak a non-English language, and 91.3% are U.S. citizens. The median property
value in Bay City, TX is $91,800, and the homeownership rate is 49%.

 

“= Days inn by BST Ly Steeat
Wyndham Bay City CF ware path

fray

 

 

 
Case 4:21-cv-01882 Document 1-7 Filed on 06/09/21 in TXSD Page 5 of 8

1s Bisse

»

1 7 \ eee
foam, Ae Saale ous

; a @:. s See ae ae te : atage a
fen et Sy To 3 fi > Baie
ae ae AS age
f PRETTIEST eee = ce er Dr
Saas = sess i < i
EMIT Elta ‘| Pe
ak Bons Oe Fee a a

 

 

Market Analysis:
Below is chart that summarizes annual gross volumes for other restaurants located within Bay

City, TX. As the chart shows, our goal is achieve annual volumes in comparison to KFC and Little

Casesars,

 

OSR Performance

4
fos

116,000.00
759,000.00
t

deck-In-the-Box
KFC
Littla Caeser

An. un an
a |
ai
%

 

McDonelds 2, 508,000.00
Sonics S4,777,000.00
Pizze Hut 5 2,703,000.00
Wheteburger 5 3,427 000.00

 

 

Project Details:
Below is a chart summarizing the capital injection requirements. We will need Capital Fund #1

by 2/1/2020 in order to order or feasibility studies, secure the lease, and have some excess
working capital for development needs. The second Capital Fund will be needed once the
equipment loan has been finalized and the down payment on the equipment loan is needed.
Case 4:21-cv-01882 Document 1-7 Filed on 06/09/21 in TXSD Page 6 of 8

 

Tatel Equipment Cast 5
Dawnpeyment 5

Tats! Losn q
Term

Amoartizetian

Rete

Manthly Payment 5
Annuel Payment u

 

Equipment Loan Details

" ae 7
z fa ul il ‘al oa

 

 

Coast Estimate

Equipment Qown Payment 5
Security Deposit S
First Month Rent 5
Due Diligence Budget Se
Working Capitel 5
Initizl Inventory Grder 5

Total Funds Needed §

Capita! Fund #1

 

2445 Investments 5
ARK Logistics U54, 5
Totel Fund #2 5
Estimated Que Dete

Canital Fung #2

ZAAS Investments 5
ARK Logistics WS4, g
Totel Fund #3 5
Estimated Que Date

Tate! Capital Injection 5

r rp
5 q vu a al ll

~~ 9rr
ay? Badd
sc mr
“af a a “ad ‘J
= nr
3,500.00

!
Sp Sin

20 aa
mr

be nr :
a al Jul ql al lil

104,000.00

Capltal Injection Schedule

20,000.00
20,000.00
40,000.00

2/4/20

was

31,000,00
I

3,000.00
64,000.00
61/20

104,000.00

 

 

 
Case 4:21-cv-01882 Document 1-7 Filed on 06/09/21 in TXSD Page 7 of 8

Lease Details:
We are working with Big Shot World, Inc. on leasing the building located at 2320 7" Street, Bay

City, TX 77414. The space is 2,000 square feet and the landlord has agreed to build the space
with Weinerschnitzel standards. The lease will be for $2750+NNN per month with a gradual
increase in rent after year 5S. This is an attractive option as built out cost has been limited for

the first project without the large rental rate.

Cash Flow Projections for Bay City Site:

 

 

 

 

 

 

 

 

Weinerschnitzel @ Bay City, TX
Yeer 3 Yeeré Yosr Ss Yeer 4 YeerS

Grass Sele. S780,.000.00 S803 400.00 S827, 502.00 $852,327.06 S 877,896.87
COGS SeU2 80000 SFO BEAOG S715150. 5% SPP GIS 94 S228 753.49
Nel Seles SSFP 200.02 $594,516.00 SGIZS5L4B SG50,722.02 $649,643.69
foboar bxpense

Lebor Expense S2Fi,G00.00 Sa7G, 748.00 SABE O50 4d 5 & 193,137.31
Menzgement Expense 9 36,000.00 S 37,080.09 5 38492490 5 5 #0, 518.32
Bonuses/(Incentive: 5 1200000 5 32.009.09 5 inagqgod 5 § 42,000.00
Tate! Lebor S215,000.00 S225, 878.00 S232,242.84 5 $245,655.63
Onerating Expense

Franchise Fee & F0200.00 8 72,306.00 S 74 475.58 S FE7II44 5 7aOIN72
Utilities $ 33,000.09 $ 40,470.00 5 44,375.10 5 42,616.35 5S 43.894.B4
Insurance & 6,000.00 5 6,180.00 5 6,365.49 5 6,556.36 $ 6,753.05
Generel 2 31,200.00 5 32,136.00 5 33,100.08 5 34.995.08 5 35.115.87
Total Cpersting $446,400.00 $459,792.00 $155,315.76 $459,975.23 5 164,774.49
Tate! Gperzting Exp 9 366,000.00 $376,620.00 S387,558.60 S398,.825.36 $419,430.12
NOl 2220, 200.00 3 217,896.00 $224,752.88 S231,896.67 $239,243.57
EQUIPMENT LOAM ® 52,275.16 5 52,275.16 $ S2275.16 5% 52,275.16 5 52,275.16
RENT 5 33,000.00 5 33,000.00 *5 36,200.00 5 36,300.09 5 345,959.00
CAL S$ 45.000.00 5 315.459.00 5 15.943.59 5 1639991 5 16,882.63
Totel Non-Operating Expense $100,275.16 5199,725.16 5 104,488.66 S4104,966.07 $105,087.
NCF 2440,924.84 $117,170.84 5120,304.22 $126,939.60 $130,125.77

 

 
 

AU/ZT-OTS

 

 

 

 

 

 

 

 

 

Case 4:21-cv-01882 Document 1-7 Filed on 06/09/21 in TXSD Page 8 of 8

 

 

 

 

 

 

 

 

 

Le 14/2T-OT$ 4u/2T- |
ae — ae y/2T-OT§ | 4y/2T-OT$
8# els bit H1e1S i |
-~ se =. = a i ~ eee wre verre mee eeeeetem oo meee 7: (eee at oe ny ane os say
t j e |
| | |
44/2T-OTS Li 14/2T-OTS 44/eT-OTS | |
uae nd | 4u/2t-OT$ i |
# eI ; TTH eas Zi yeas eH —
eas 1 |
See waprepiperriaiies ck 5S cermeny ‘ a |
4Y/2T-OTS I 4Y/2T-OTS | = !
|i JU/2T- i |
vl 4yers OT# Hers _ = ne oe —
| | ZH WEIS |
1 ~ |
meter : se i
~ teen ieee : cree teeeisenie |
4U/2T-OTS$ | 4Y/eT-OT$ 1u/eT-Ots a
ue Lad | 4y/ZT-OTS 1 |
# eis | | 6H HIS S# YeIS
| T#YeIS
| | {
3 oes | 7
ce en i |
1 Sg ) 7
4u/STS 4U/STS |
a
v# pear wiys €# peal yiys ae ae
\ Z# pear ylus T# pea] Yiys
' See ps Secietteaiel taneieel cee ee
be | | :
SNUOg BAl}UadU] + YOZS aseg

JBUIEIL/INS
juewer eulfays

 

 

‘snug annuacu] +4979 aseg
quaudajanag ssauisng/Q45

snuog 8Ajuaau| + 4975 aseg
Jadeuey uolyanu4su0y/QQD i
juefung zely |

 

 

L 4 Ed, 4 ; 5 eAnewn paayez |
i yj

HEY) uolleziuess O ee Je Dear

O11 $80q uexa, ee
